Opinion by

Hastings, C. J.
The court below sustained the defendant’s motion to dismiss the suit, for the reason that plaintiff did not set out his full given name in the process.
The defendant acknowledged the name of the plaintiff to be as described in' the process, by his signature to the note, and is thereby estopped from setting up that such is not his proper name and description.
An omission to set out the proper name of a party, can only be taken advantage of by plea in abatement, unless such omission appear of record.
The defendant’s motion then ought not to have been sustained ; and the judgment is reversed and cause remanded.
Judgment reversed.